Citation Nr: 1000873	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Victor H. Musmanno


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from December 1962 to December 1988.  The 
Veteran died in May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), that in pertinent part, denied service 
connection for the cause of the Veteran's death.  In August 
2009 the appeal was remanded so that a video-conference 
hearing could be scheduled.  In November 2009, a video-
conference hearing was held before the undersigned; a 
transcript of this hearing is of record. 


FINDINGS OF FACT

1. The evidence reasonably establishes that the Veteran had 
service in the Republic of Vietnam during the Vietnam era and 
he is presumed to have been exposed to herbicides therein.   

2. The Veteran died in May 2004.  According to the Death 
Certificate, the cause of his death was lymphoblastic 
lymphoma; no other significant conditions contributing to 
death were listed.

3.  The evidence reasonably establishes that the cause of the 
Veteran's death was service-related. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 
3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
failure is harmless.  

B.	Factual Background

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to lymphoblastic lymphoma. 

The Veteran was awarded the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal.  His personnel records 
demonstrate foreign service in Germany and Thailand.  

In an April 2004 letter, a doctor of hematology and oncology 
in the US Air Force stated that the Veteran had been 
diagnosed with T-cell lymphoblastic lymphoma, a form of non-
hodgkin's lymphoma.  He also stated that the Veteran's cancer 
"may be related to [his] exposure to Agent Orange during his 
service in Vietnam."

A letter written by the Veteran, received in August 2004, 
summarized his trips to Vietnam while he was stationed in 
Southeast Asia.  Listed are an October 1969 two day trip to 
Pleiko, a Feb. 1970 two-day trip to Nah Trang, and a trip to 
reenlist with his sister unit, the 485th Ground Electronic 
Engineering and Installation Agency (GEEIA) at Da Nang Air 
Force Base.  His duties and various trips to bases within 
Thailand were also listed. 

The appellant submitted various military performance reviews 
from the Veteran's service in Thailand during the period from 
May 1969 to May 1970. 

A March 2004 report of hospitalization shows that the Veteran 
was hospitalized for jaundice and T-cell lymphoblastic 
lymphoma. 

The Veteran died in May 2004.  The death certificate listed 
the cause of his death as lymphoblastic lymphoma.  No other 
significant conditions contributing to death were listed on 
his death certificate.

In her February 2005 notice of disagreement, the appellant 
stated that her husband talked of being at places such as 
Bien Hoa and Tan Son Nhut Air Force Base in Vietnam and that 
while he was not stationed in Vietnam, he was in fact in 
Vietnam on various occasions.  She also stated that he spoke 
of landing in Vietnam in C-130 aircraft and that he bought 
gifts for their children that were from Vietnam. 

The appellant submitted various internet pages and documents 
essentially alleging that Agent Orange was used in Thailand 
and that veterans serving in Thailand were exposed to 
herbicides. 

In a November 2009 letter, Lt. Col. V. M. stated that he was 
the Chief of Maintenance assigned to the 1972nd 
Communications Squadron at Da Nang Airbase and that he served 
in Vietnam from January to December 1969. V. M. noted that he 
used Ground Electronics Engineering and Installation Agency 
(GEEIA) personnel in his electronics maintenance 
responsibilities.  In September or October of 1969 one of the 
troops stationed with the 485th GEEIA squadron came into his 
office and told him that there was a new troop that was from 
his hometown.  V. M. described heading over to meet this new 
troop (the Veteran) in the office/headquarters of the 485th, 
not far away from his own office, and talking with him for 
about 15 minutes.  V. M. also described that he travelled all 
over Vietnam without travel orders and the Veteran's lack of 
travel orders were not surprising as in most cases 
authorization was Verbal Order of the Commander (VOCO).  In 
the letter, V.M. continued that in 1999, while at the Brooke 
Army Medical Center (BAMC) Fisher House, he and the Veteran 
began a conversation and realized that they had met some 30 
years ago in Vietnam.  V. M. stated that he was shocked that 
the Veteran had been denied benefits based on the fact that 
he did not have service in Vietnam as he knew the Veteran had 
been there.  He summarized stating that "I met Frank J. 
Godfrey, in Vietnam back in 1969, at Da Nang AB . . ."     

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In certain cases, service connection can be presumed if a 
veteran was exposed to an herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312; 38 U.S.C.A. § 1310.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal (primary) cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the appellant alleges that Agent Orange exposure led 
to the Veteran's lymphoblastic lymphoma and ultimately caused 
his death.  Specifically, she alleges that while stationed in 
Thailand, the Veteran made various trips to Vietnam and was 
thus exposed to Agent Orange. 

At the outset, the Board notes that the Vietnam Service Medal 
(awarded to the Veteran) was awarded to service members who 
served "in Vietnam and the contiguous waters or airspace 
thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, the award of the medal does not of itself 
establish service on land in Vietnam.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996). 

The Board first considers whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  In this regard, newly submitted lay 
evidence (the letter of Lt. Col. V. M.) supports the 
appellant's contention that the Veteran traveled to Vietnam 
during his tour in Thailand.  V. M. stated that he remembers 
meeting the Veteran at Da Nang Airbase in 1969.  This account 
is corroborated by the Veteran's similar description of a 
reenlistment trip he made to Vietnam, described as a visit to 
his sister unit, the 485th GEEIA at Da Nang Airbase. V. M. is 
competent to provide evidence regarding facts or 
circumstances that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  The Board finds this lay 
evidence to be competent, credible, and persuasive.  As such, 
it is reasonably established that the Veteran had service in 
the Republic of Vietnam.  Therefore, the Veteran is presumed 
to have been exposed to an herbicide agent while in Vietnam.  
See 38 U.S.C.A. § 1116.  Non-hodgkin's lymphoma 
(Lymphoblastic lymphoma) is one of the diseases for which 
presumptive service connection may be established.  38 C.F.R. 
§ 3.309(e).  As the Veteran was diagnosed with lymphoblastic 
lymphoma, and the evidence establishes exposure to herbicide, 
presumptive service connection is warranted. 

Based on the foregoing, the Veteran's lymphoblastic lymphoma 
is deemed to be service-connected.  Accordingly, as this was 
the principal cause of death, service connection for the 
cause of the Veteran's death is warranted.  See 38 C.F.R. 
§ 3.312(a).  

In light of the foregoing, competent and probative evidence 
reasonably establishes that a service-connected disability 
caused the death of the Veteran.  The claim must be granted.  
The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been appropriately applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


